Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 13 of US Patent 10,476,469 B2.
As set forth below, the chart identifies which claims from the current application corresponds to the conflicting US patent.

US Patent 10,476,469 B2
2
13
8
13
9
8


Claims 2, 8 and 9 of the present application and claims 8 and 13 of the patent both recite the same features except: that the patent claim 13 has the additional limitation of “ where the first electrode further comprises a signal connector connected to the first conductive us and wherein the second electrode further comprises a second conductive bus connected to the second set of fingers”; and the patent claim 8 has the additional limitation of “wherein each angle of the first part of angels is less than or equal to 75 degrees”, therefore claims 8 and 13 of the patent meets claims 2, 8 and 9 of the present application under an “anticipation" analysis in an obviousness-type double patenting rejection.
Claim Objections
Claim 2 is objected to because of the following informality:

Claim 2, lines 9-10, the examiner suggests rewriting “a second end of the piezoelectric plate” to   --the second end of the piezoelectric plate-- to avoid an antecedent issue.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojciechowski et al. (USPAT 8,497,747 B1, Cited by Applicant).

In regards to claim 2, Wojciechowski et al. teaches in Figs 2A and 2B a micro-resonator comprising the following: 
A piezoelectric plate (22) disposed on a bulk substrate (12), the bulk substrate defining a cavity under a released region of the piezoelectric plate;
A first electrode (Fig. 2A: Left Electrode 16) positioned on the piezoelectric plate at a first end of the piezoelectric plate, the first electrode comprising a first set of fingers extending from a first side of a first conductive bus; and 
A second electrode (Fig. 2A: Right Electrode 16) positioned on the piezoelectric plate at a second end of the piezoelectric plate, the second electrode comprising a second set of fingers extending from a first side of a second conductive bus and interdigitated with the first set of fingers with an overlapping distance.
Based on related Annotated Fig 3A below, a first end (Annotated End A) of the piezoelectric plate comprises a first arched-shaped portion and a second end (Annotated End B) of the piezoelectric plate comprises a second arched-shaped portion.
In regards to claim 7, based on Fig. 2A, the first set of fingers are parallel to and space from the second set of fingers.

    PNG
    media_image1.png
    693
    701
    media_image1.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorenson (USPAT 8,368,487 B1, Cited by Applicant).

In regards to claim 9, Sorenson teaches in Fig. 1D a micro-resonator comprising: 
A piezoelectric plate (18b) disposed on a bulk substrate (10), the bulk substrate defining a cavity under a released region of the piezoelectric plate.
Based on related Annotated Fig. 4 a first end of the piezoelectric plate comprises a first triangular-shaped portion (Annotated End C) and a second end of the piezoelectric plate comprises a second triangular-shaped portion (Annotated End D); a first electrode (Annotated Element E) positioned on the piezoelectric plate at the first end of the piezoelectric plate, the first electrode comprising a first set of fingers extending from a first side of a first conductive bus; and a second electrode (Annotated Element F) positioned on the piezoelectric plate at a second end of the piezoelectric plate, the second electrode comprising a second set of fingers extending from a first side of a second conductive bus and interdigitated with the first set of fingers with an overlapping distance.

    PNG
    media_image2.png
    433
    809
    media_image2.png
    Greyscale

Allowable Subject Matter

Claims 3-6 and 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 would be allowable if the double patenting rejection noted above is overcome. 

	Claims 19-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

	In regards to claims 3-6 and 8:

The most relevant prior art reference is Wojciechowski et al. as discussed above. However, Wojciechowski et al. does not teach: in regards to claim 3, wherein the first electrode further comprises a first arched-shaped element extending from a second side of the first conductive bus opposite from the first side; in regards to claim 4, wherein the second electrode further comprises a second arched-shaped element extending from a second side of the second conductive bus opposite from the first side; in regards to claim 5, wherein the overlapping distance is less than seven-tenths a length of the released region of the piezoelectric plate; and in regards to claim 8, wherein the second electrode further comprises a ground connector connected to the second conductive bus. Thus, the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claim 5, claim 6 has also been determined to be novel and non-obvious. 

	In regards to claims 10-21:

The most relevant prior art reference is Sorenson as discussed above. However, Sorenson does not teach: in regards to claim 10, wherein the first electrode further comprises a first triangular-shaped element extending from a second side of the first conductive bus opposite from the first side; in regards to claim 13, wherein the second electrode further comprises a second triangular-shaped element extending from a second side of the first conductive bus opposite from the first side; in regards to claims 16 and 19, wherein the overlapping distance is less than seven-tenths a length of the released region of the piezoelectric plate; and in regards to claim 18, wherein the second electrode further comprises a ground connector connected to the second conductive bus. Thus, the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claims 10, 13, 16 or 19, claims 11, 12, 14, 15, 17, 20 and 21 have also been determined to be novel and non-obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843